                  IN THE CIRCUIT COURT FOR BLOUNT COUNTY,T


      SAUNDRA GROOVER,                                                                APR 0 1 2021
      and spouse, RICHARD HELTON
                                                                                    TOM HATCHER
                                                                                 CIRCUIT COURT CLERK
                    Plaintiff,

      V.                                                   No.      [..--aaa1
                                                                   JURY DEMAND
      WALMART INC. and,
      WAL-MART STORES EAST,LP

                     Defendants.




                                               COMPLAINT




             COME now the Plaintiffs, Saundra Groover and Richard Helton, by and through counsel

      and,for cause of action against the Defendants, Wahnart Inc. and Wal-Mart Stores East, LP, would

      respectfully show this Honorable Court the following:

             1.      That the Plaintiffs, Saundra Groover and Richard Helton, are citizens and residents

      ofBlount County, Tennessee, and were at all times material herein, residing at 1125 Mustang Drive,

      Friendsville, TN 37737.

             2.      That the Defendants, Walmart Inc. and Wal-Mart Stores East, LP, operate a store

      known as "Wal-Mart" which is located at 1030 Hunters Crossing, Alcoa,Blount County,Tennessee,

      and may be served with process at their registered agent, CT Corporation System, 300 Montvue

      Road, Knoxville, TN 37919-5546.

             3.      That on or about the 29th day of August, 2020,the Plaintiff, Saundra Groover, was a

      business invitee of said business and was on the premises during the hours of operation.

                                                  EXHIBIT B
Case 3:21-cv-00169-CLC-HBG Document 1-3 Filed 05/03/21 Page 1 of 4 PageID #: 9
                 4.      The Plaintiff, Saundra Groover, entered the property at issue and as she was

          attempting to procure a shopping cart, she was stuck by excess shopping carts being returned by the

      ,Defendants' agent, servant, and/or employee, causing injury to her person.

                 5.      At all times material herein, the Defendants, through their agents, servants, and

      :employees, operated, owned, managed, maintained, and controlled the facility at which the Plaintiff

          was injured.

                 6.      The Defendants, through their agents, servants, and employees were negligent in

          returning shopping carts to the store by pushing them through a barrier in a manner such that it

          was dangerous to the public at large and to the Plaintiff, Saundra Groover, in particular.

                 7.      Prior to the accident at issue, the Defendants, through their agents, servants, and

          employees, knew or through the exercise of reasonable diligence should have known, about the

          dangerous condition of pushing shopping carts through a barrier without visually verifying that

      i no patrons, and/or guests were standing on the other side.

                 8.      The Defendants were negligent in failing to adequately warn the public at large

          and the Plaintiff, Saundra Groover,in particular, ofthe dangers ofthe shopping cart storage area.

                 9.      At no time material herein was the Plaintiff, Saundra Groover, guilty of negligence
      i, in
         • her conduct or actions.

      1          10.     As a direct consequence of the Defendants negligence, the Plaintiff, Saundra
      1
      !Groover, suffered injuries to her person, experienced pain of mind and body, and incurred
      1
      1reasonable and necessary expenses for her medical care.

                 1 1.    As a direct and proximate result of the Defendant's negligence, the Plaintiff,

      !Richard Helton, has suffered loss of services, society and companionship of his wife Saundra

      1 Groover.




                                          2
Case 3:21-cv-00169-CLC-HBG Document 1-3 Filed 05/03/21 Page 2 of 4 PageID #: 10
             WHEREFORE,the Plaintiff prays as follows:

             1.      That proper process issue requiring the Defendant to appear and give answer to

      this Complaint.

             2.      That a jury be impaneled to try the issues set forth herein.

             3.      That the Plaintiff, Saundra Groover, have and recover compensatory damages from

      the Defendant in an amount to be determined by the jury, but not less than One Hundred Fifty

      Thousand and No/100 Dollars ($150,000.00).

             4.      That the Plaintiff, Richard Helton, have and recover compensatory damages form the

      Defendants in the amount to be determined by the jury, but not less than Twenty-Five Thousand and

      No/100($25,000.00)

             5.      That the Plaintiff has all such other,further and general relief to which she may be

     entitled, including recovery of costs.

             RESPECTFULLY SUBMITTED,this the                 i day of     aMA.
                                                                           -   I              ,2021.


                                                    SAUNDRA GROOBER



                                              BY:
                                                         PH E. COSTNER(BPR # 006202)
                                                    Attorneyfor Plaintiffs
                                                    COSTNER & GREENE,ATTORNEYS
                                                    315 High Street
                                                    Maryville, TN 37804
                                                    Phone:(865)983-7642




                                          3
Case 3:21-cv-00169-CLC-HBG Document 1-3 Filed 05/03/21 Page 3 of 4 PageID #: 11
-41),•   .74




                                                          COST BOND


                       WE,COSTNER & GREENE,ATTORNEYS,do hereby make ourselves sureties for the costs

                in this cause in accordance with T. C. A. §20-12-120.



                                                             COSTNER & GRE,ENE, ATTORNEYS




          Case 3:21-cv-00169-CLC-HBG Document 1-3 Filed 05/03/21 Page 4 of 4 PageID #: 12
